IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


MARY J.B. EIDELMAN, ESQUIRE,              :   No. 68 MAP 2016
                                          :
                    Appellant             :   Appeal from the Order of the Lehigh
                                          :   County Court of Common Pleas, Civil
                                          :   Division, at No. 2016-C-132 dated May
               v.                         :   31, 2016.
                                          :
                                          :
TIMONEY KNOX, LLP, RICHARD L.             :
CAPLAN, ESQ., THE LAW OFFICES OF          :
TODD MOSSER, PLLC, TODD MOSSER,           :
ESQ. III, AND PAUL ABELN,                 :
                                          :
                    Appellees             :


                                       ORDER


PER CURIAM                                                DECIDED: May 22, 2017
      AND NOW, this 22nd day of May, 2017, the order of the Lehigh County Court of

Common Pleas dated May 31, 2016 is REVERSED based on our decision in Villani v.

Seibert, 66 MAP 2016 (Pa. April 26, 2017), and the matter is REMANDED for further

proceedings.

      The Motion to Quash is DENIED.